Citation Nr: 1309994	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  05-18 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic eye disorder.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had verified active duty from May 1966 to May 1969 and from November 2001 to November 2002. 

This case initially comes to the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a hearing at the RO before the undersigned Veterans' Law Judge in August 2007.  A copy of the hearing transcript has been associated with the claims file. 

In a September 2007 decision, the Board remanded this issue for additional development.  In March 2011, the Board denied the claim for service connection for a chronic eye disorder.  The Veteran appealed the March 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The June 2012 memorandum decision of the Court vacated the March 2011 Board decision and remanded the matter to the Board for another decision taking into account matters raised in its decision.

It appears that the Veteran is attempting to raise the issue of a rating in excess of 30 percent for trigeminal neuralgia.  If so, he should so specify to the RO for appropriate action.  A July 2011 rating denied a rating over 10 percent for right common femoral nerve impairment.  In the subsequent notice of disagreement, he specifically indicated he was not appealing that issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran appeals the denial of service connection for a chronic eye disability.  The records shows that the Veteran had verified active service from May 1966 to May 1969 and from November 2001 to November 2002.  The record indicates, however, that he may have served on active duty after November 2002.  As additional service has been indicated by the record, the Board finds that a remand is necessary to verify all periods of service and to obtain any service treatment records that have not been obtained.  

VA has an affirmative duty to assist claimants obtain relevant records.  See 38 U.S.C.A. 5103A (b)(1) (West 2002).  In light of the duty to assist, and because the Board is bound by the Court's June 2012 order, VA should attempt to verify the Veteran's periods of service and obtain all service treatment records associated therewith.

Furthermore, in a July 2011 rating decision, the Veteran was denied an increased rating for post operative adhesion to the r right common femoral nerve, status post cardiac catherization, and entitlement to TDIU.  He submitted a notice of disagreement to the decision in August 2011 as to the TDIU.  The Board notes that the Veteran has not been issued a Statement of the Case and given an opportunity to perfect an appeal of the issues by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).  As such, to protect the Veteran's procedural due process rights we find that a remand is warranted so that the Veteran can be issued a Statement of the Case and be afforded the opportunity to perfect an appeal.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must verify all periods of service to include all active duty and Reserve service, if applicable.  If the information requested cannot be obtained, such should be noted in the record, and action should be taken in accordance with 38 C.F.R. § 3.159(e). 

2. Thereafter, request from the appropriate authority all service treatment records that have not been obtained and associate them with the record.  If the information requested cannot be obtained, such should be noted in the record, and action should be taken in accordance with 38 C.F.R. § 3.159(e).  

3. If additional service has been verified and additional service treatment records are obtained, the RO should obtain an addendum VA opinion, if indicated.  The claims file must be made available to the examiner for review.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not that any current eye disorder shown in the record is related to service.  All opinions and conclusions expressed must be supported by a rationale.  

4. Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the veteran, he and his representative should be provided with a Supplemental Statement of the Case that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the Supplemental Statement of the Case prior to returning the case to the Board for further review. 

5. A Statement of the Case should be issued for the claim of entitlement to TDIU.  The Veteran and his representative should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.  If a timely substantive appeal is not filed, the matter should be closed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


